DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-22, 29, 31, and 33-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pennington et al (US 2010/0233663).
Regarding claim 1, Pennington teaches a computer-implemented method for competency information management, comprising: receiving by a competency profile manager an input topic (paragraph 0066-0067; The skills competency system 102 may receive user input and query requests from a user 152 (e.g., skills competency administrator, employee and/or contractor) through the user interface 106); causing by the competency profile manager to display a graphical element comprising at least one knowledge cluster of interconnected skills corresponding to the input topic, wherein the at least one knowledge cluster of interconnected skills are dynamically determined from a cluster- based knowledge repository based on a plurality of competency parameters (paragraph 0066-0067 and 0073; The skills competency system 102 also displays a workforce transformation roadmap 158 to the user 152 via the user interface 106. The workforce transformation roadmap 158 may include current job to model job definition gap 160, a current job and competency training gap 162, and mapped jobs 166, described in detail below); generating by the competency profile manager a competency profile by combining the input topic with at least one skill selected from the plurality of interconnected skills; and storing by the competency profile manager the competency profile (paragraph 0090, 0092, and 105).
Regarding claim 2, Pennington teaches further comprising: determining by the competency profile manager a plurality of qualifiers available in the competency profile (paragraph 0115- In one implementation, the talent management assets 3800 include a IT job framework model, IT competency model, IT job profiles and IT role-based curricula. The IT job framework model may provide an organization with the ability to identify jobs and roles required to run an IT workforce. The IT competency model may provide the organization with the ability to identify the competencies and skills required to run an IT workforce) , validating by the competency profile manager whether skills corresponding to each of the qualifier is available in the competency profile, wherein the skills are dynamically defined based on the plurality of competency parameters (Figure 2, 208-210 and paragraph 0072 - The skills inventory 124 comprises skills inventory functional competency definitions that each comprises a model functional competency decomposition of skills for each model functional competency.); determining by the competency profile manager a competency score based on the validation (Figure 39, 3906-3912 – counting matches); and providing by the competency profile manager at least one recommendation based on the competency score to improvise at least one skill in the competency profile (paragraph 0074-0075 - The skills competency system 102 analyzes the model functional competency definitions 164 and skills inventory functional competency definitions in order to develop searches for content and courses from which to generate curriculum. Curriculum may comprise content and courses usable to learn skills identified by the skills inventory functional competency definitions that map to functional competencies) 
Regarding claim 3, Pennington teaches wherein the qualifiers comprises at least one of an education level available in the competency profile, a certification level available in the competency profile, an experience level in a particular technical domain available in the competency profile, availability of complete skill sets for each technical domain in the competency profile, and an experience level in each of the available skills in the competency profile (Figure 8 and 9 competency dictionary and skill inventory).
Regarding claim 4, Pennington teaches wherein the cluster-based knowledge repository comprises a plurality of the knowledge clusters each comprising a set of skills interconnected among each other, wherein at least one cluster from the plurality of knowledge clusters are associated with at least one technology domain (Figure 9, 900-902, set of skills interconnected, Domain competencies is interpreted to be the at least one technology domain).
Regarding claim 5, Pennington teaches wherein each of the competency parameter is dynamically determined from each of the knowledge clusters of interconnected skills from the cluster-based knowledge repository based on at least one of a relation among clusters, a relation (Paragraph 0072- In one implementation, the skills inventory 124 may be derived from past projects and used to identify a skills list for each functional competency. The skills inventory 124 is described in detail below (See FIG. 9)).
Regarding claim 6, Pennington teaches wherein the competency parameters are automatically determined based on the input topic and the cluster-based knowledge repository (Figure 39, 3902-3908 & paragraph 0077 - The job and competency mapping logic 126 identifies current job and competency profile elements of a current job (e.g., 136 and 138) (3902) that match all or a portion of a functional competency definition in the competency dictionary 122 (3904) (3906) (3911) and all or a portion of a skills inventory functional competency definition in the skills inventory 124 (3908)).
Regarding claim 7, Pennington teaches wherein the competency parameter comprises at least one of an education level, a certification level, an experience level in a particular technical domain, a relationship between one skill to another skill, a relationship between the input topic with at least one skill, and a level of experience in the at least one skill (Figures 8-9 and paragraph 0077 -  mapped job 166 may be determined based on the number of current job and competency profile elements of a current job (e.g., 136 and 138) matching all or a portion of a functional competency definition in the competency dictionary and all or a portion of a skills inventory functional competency definition in the skills inventory that exceed a job and competency mapping threshold value (3912)) .
Regarding claim 8, wherein the input topic comprises an input provided by a user and an input from each section of the competency profile, a relation between each section of the competency profile, a context in each section of the competency profile is described.
Claims 15-22 are rejected using similar reasoning seen in the rejection of claims 1-8 due to reciting similar limitations but directed towards a device.
Regarding claim 29, Pennington teaches an competency information management system comprising: a first electronic device configured to include a cluster-based knowledge repository coupled to a competency profile manager, wherein the competency profile manager is configured to: receive an input topic (paragraph 0066-0067; The skills competency system 102 may receive user input and query requests from a user 152 (e.g., skills competency administrator, employee and/or contractor) through the user interface 106), determine at least one knowledge cluster of interconnected skills corresponding to the input topic, wherein the least one knowledge cluster of interconnected skills are dynamically defined from the cluster-based knowledge repository based on a plurality of competency parameters (paragraph 0066-0067 and 0073; The skills competency system 102 also displays a workforce transformation roadmap 158 to the user 152 via the user interface 106. The workforce transformation roadmap 158 may include current job to model job definition gap 160, a current job and competency training gap 162, and mapped jobs 166, described in detail below, paragraph 0074-0075 - The skills competency system 102 analyzes the model functional competency definitions 164 and skills inventory functional competency definitions in order to develop searches for content and courses from which to generate curriculum. Curriculum may comprise content and courses usable to learn skills identified by the skills inventory functional competency definitions that map to functional competencies), and send the at least one knowledge cluster of interconnected skills corresponding to the input topic (Figure 17, 1710 – user sends the cluster of interconnected skills); and a second electronic device configured to include a competency profile manager configured to (paragraph 0121 - Furthermore, the system may be implemented with additional, different, or fewer components): receive the at least one knowledge cluster of interconnected skills corresponding to the input topic from the first electronic device (Figure 2, 212-214 - The skills competency system 102 receives current job and competency profile elements for current jobs (e.g., 136 and 138) from the skills competency administrator (212). Alternatively, the skills competency system 102 receives current job and competency profile elements for a particular current job (e.g., 136 and 138) from a user 152); cause to display a graphical element comprising at least one knowledge cluster of interconnected skills corresponding to the input topic, wherein the at least one knowledge cluster of interconnected skills are dynamically determined from a cluster- based knowledge repository based on a plurality of competency parameters (paragraph 0066-0067 and 0073; The skills competency system 102 also displays a workforce transformation roadmap 158 to the user 152 via the user interface 106. The workforce transformation roadmap 158 may include current job to model job definition gap 160, a current job and competency training gap 162, and mapped jobs 166, described in detail below); generate a competency profile by combining the input topic with at least one skill selected from the plurality of interconnected skills; and store the competency profile (paragraph 0090, 0092, and 105).
Claims 31 and 33-37 are rejected using similar reasoning seen in the rejection of claims 2 and 4-8 due to reciting similar limitations but directed towards a system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9-14, 23-28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al (US 2010/0233663) and Daly et al (US 2014/0278633).

Regarding claim 9, Pennington teaches a computer-implemented method for competency information management, comprising: receiving by a competency profile manager an input profile (paragraph 0066-0067; The skills competency system 102 may receive user input and query requests from a user 152 (e.g., skills competency administrator, employee and/or contractor) through the user interface 106); computing by the competency profile manager a competency score for each competency profile from a competency profiles based on a relation between at least one qualifier available in each of the competency profile and a competency parameters dynamically defined from a cluster-based knowledge repository (Figure 39, 3902-3911 - The job and competency mapping logic 126 identifies current job and competency profile elements of a current job (e.g., 136 and 138) (3902) that match all or a portion of a functional competency definition in the competency dictionary 122 (3904) (3906) (3911) and all or a portion of a skills inventory functional competency definition in the skills inventory 124 (3908) (3910) (3911));
Pennington does not explicitly teach causing by the competency profile manager to display each of the competency profile along with the corresponding competency score, wherein the competency profiles are arranged based on the competency score.
Daly teaches causing by the competency profile manager to display each of the competency profile along with the corresponding competency score, wherein the competency profiles are arranged based on the competency score (Figure 7, 706-712 and paragraph 0045 - At block 708, the skill generator module 112 ranks the potential candidates based at least in part on the determined match scores. For example, the records (which may include profiles and/or resumes) may be sorted in descending order based on the determined match score for each record).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pennington to include causing by the competency profile manager to display each of the competency profile along with the corresponding competency score, wherein the competency profiles are arranged based on the competency score as taught by Daly. It would be advantageous to make the combination so a recruiter or other person searching for candidates may then browse profiles or resumes associated with each potential candidate included in the search results in order to manually determine whether the recruiter is interested in the given potential candidate and also to highlight the most qualified candidate to alleviate extraneous searching as seen in the cited sections of Daly.

Regarding claim 10, Pennington wherein each of the competency parameter is dynamically determined from each of the knowledge clusters of interconnected skills from the cluster-based knowledge repository based on at least one of a relation among clusters, a relation among skills available in a cluster, and a relation between a skill in one cluster with a skill in another cluster (Figure 9, 900-902, set of skills interconnected, Domain competencies is interpreted to be the at least one technology domain).

Regarding claim 11, Pennington teaches wherein the competency parameters are automatically determined based on the input topic from the cluster-based knowledge repository (Figure 39, 3902-3908 & paragraph 0077 - The job and competency mapping logic 126 identifies current job and competency profile elements of a current job (e.g., 136 and 138) (3902) that match all or a portion of a functional competency definition in the competency dictionary 122 (3904) (3906) (3911) and all or a portion of a skills inventory functional competency definition in the skills inventory 124 (3908)).

Regarding claim 12, Pennington teaches wherein the competency parameters comprises at least one of an education level, a certification level, an experience level in a particular technical domain, a relationship between one skill to another skill, a relationship between the input topic with at least one skill, and a level of experience in the at least one skill (Figures 8-9 and paragraph 0077 -  mapped job 166 may be determined based on the number of current job and competency profile elements of a current job (e.g., 136 and 138) matching all or a portion of a functional competency definition in the competency dictionary and all or a portion of a skills inventory functional competency definition in the skills inventory that exceed a job and competency mapping threshold value (3912)).

Regarding claim 13, Pennington teaches wherein the qualifiers comprises at least one of an education level available in the competency profile, a certification level available in the competency profile, an experience level in a particular technical domain available in the competency profile, availability of complete skill sets for each technical domain in the competency profile, and an experience level in each of the available skills in the competency (Figures 8-9 and paragraph 0077 -  mapped job 166 may be determined based on the number of current job and competency profile elements of a current job (e.g., 136 and 138) matching all or a portion of a functional competency definition in the competency dictionary and all or a portion of a skills inventory functional competency definition in the skills inventory that exceed a job and competency mapping threshold value (3912)).

Regarding claim 14, Pennington teaches wherein the cluster-based knowledge management system comprises a plurality of the knowledge clusters each comprising a set of skills interconnected among each other, wherein at least one cluster from the plurality of knowledge clusters are associated with at least one technology domain (Figure 9, 900-902, set of skills interconnected, Domain competencies is interpreted to be the at least one technology domain).
Claims 23-28 are rejected using similar reasoning seen in the rejection of claims 9-14 due to reciting similar limitations but directed towards a device.

Regarding claim 30, Pennington teaches wherein one of the competency manager at the first electronic device and the competency manager at the second electronic device is configured to: receiving by a competency profile manager an input profile (paragraph 0066-0067; The skills competency system 102 may receive user input and query requests from a user 152 (e.g., skills competency administrator, employee and/or contractor) through the user interface 106); computing by the competency profile manager a competency score for each competency profile from a competency profiles based on a relation between at least one qualifier available in each of the competency profile and a competency parameters dynamically defined from a cluster-based (Figure 39, 3902-3911 - The job and competency mapping logic 126 identifies current job and competency profile elements of a current job (e.g., 136 and 138) (3902) that match all or a portion of a functional competency definition in the competency dictionary 122 (3904) (3906) (3911) and all or a portion of a skills inventory functional competency definition in the skills inventory 124 (3908) (3910) (3911));
Pennington does not explicitly teach causing by the competency profile manager to display each of the competency profile along with the corresponding competency score, wherein the competency profiles are arranged based on the competency score.
Daly teaches causing by the competency profile manager to display each of the competency profile along with the corresponding competency score, wherein the competency profiles are arranged based on the competency score (Figure 7, 706-712 and paragraph 0045 - At block 708, the skill generator module 112 ranks the potential candidates based at least in part on the determined match scores. For example, the records (which may include profiles and/or resumes) may be sorted in descending order based on the determined match score for each record).

Regarding claim 32, Pennington teaches wherein the qualifiers comprises at least one of an education level available in the competency profile, a certification level available in the competency profile, an experience level in a particular technical domain available in the competency profile, availability of complete skill sets for each technical domain in the competency profile, and an experience level in each of the available skills in the competency profile (Figure 8 and 9 competency dictionary and skill inventory)..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.C.S./Examiner, Art Unit 2166  

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166